Judgment of the County Court, Westchester County, dated May 16, 1974, and judgment of the Supreme Court, Westchester County, entered August 16, 1974, both affirmed, without costs. No opinion. The stay of execution of the outstanding New Jersey detainer warrant, granted by order of this court dated July 26, 1974, is hereby vacated. Petitioner is directed to surrender himself to respondent commissioner in order that his transfer to New Jersey authorities may take place pursuant to CPL 580.20 (Agreement on detainers, art V, subd [a]). Martuscello, Acting P. J., Latham, Cohalan and Brennan, JJ., concur.